USDC IN/ND case 2:21-cv-00093-PPS-JEM document 18 filed 07/02/21 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

FUND RECOVERY SERVICES, LLC,                )
     Plaintiff,                             )
                                            )
              v.                            )       CAUSE NO.: 2:21-CV-93-PPS-JEM
                                            )
RAVIV WOLFE and                             )
KATHERINE WOLFE,                            )
     Defendants.                            )

                                           ORDER

       This matter is before the Court on a Report of Parties’ Planning Meeting [DE 17], filed by

the parties on July 1, 2021. The parties submitted an agreed proposed discovery schedule, and

pursuant to Federal Rule of Civil Procedure 16(b) the Court must issue a scheduling order. Upon

review of the report, the Court hereby ORDERS:

       (1)    Rule 26(a)(1) initial exchanges must be completed by July 29, 2021;

       (2)    The deadline for the parties to seek leave to amend the pleadings or add parties is

              April 11, 2022;

       (3)    The deadline to complete all fact discovery is January 24, 2022;

       (4)    Plaintiff’s expert witness disclosures and reports are to be provided to Defendants

              by February 7, 2022;

       (5)    Defendants’ expert witness disclosures and reports are to be provided to Plaintiff

              by February 28, 2022;

       (6)    Rule 26(e) supplements are due by March 21, 2022;

       (7)    The deadline to complete all expert discovery is April 11, 2022;

       (8)    All other dates and deadlines in the parties= planning report through the close of

                                                1
USDC IN/ND case 2:21-cv-00093-PPS-JEM document 18 filed 07/02/21 page 2 of 2


              discovery are approved and adopted herein;

       (9)    The summary judgment deadline per Federal Rule of Procedure 56 shall not apply,

              and deadlines for dispositive motions and trial-related deadlines will be set by the

              presiding judge at a later date;

       (10)   The deadline for the parties to select a mediator is January 24, 2022, and mediation

              must be completed and a report filed by April 11, 2022; and

       (11)   The deadline for the parties to review and return either the Consent to, or the

              Declination of the Exercise of Jurisdiction by a United States Magistrate Judge

              consent form is extended to July 23, 2021.

       Since the scheduling order has now issued, the Court VACATES the Preliminary Pretrial

Conference currently scheduled for July 8, 2021.

       SO ORDERED this 2nd day of July, 2021.

                                              s/ John E. Martin
                                             MAGISTRATE JUDGE JOHN E. MARTIN
                                             UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                                 2
